Citation Nr: 9921478	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant meets the basic eligibility requirements 
for VA 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel






INTRODUCTION

The appellant served on active duty as a Philippine Scout from 
August 1946 to February 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

The appellant has raised numerous claims for service connection 
in his February 1998 application for compensation or pension, in 
a December 1998 statement (VA Form 21-4138), and a February 1999 
statement.  The RO has taken no action on these issues despite 
the appellant's clear intent to pursue service connection.  These 
issues are referred to the RO for immediate initial adjudication.  


FINDING OF FACT

The appellant had recognized enlisted service in the Philippine 
Scouts from August 1946 to February 1949.  


CONCLUSION OF LAW

The appellant's service, consisting of recognized service as a 
Philippine Scout enlisted under Section 14, Public Law 190, 79th 
Congress, does not constitute active military service for 
purposes of VA nonservice-connected disability pension benefits. 
38 U.S.C.A. §§ 107, 1502, 1521 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.8, 3.203 (1998).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is entitled to VA nonservice-
connected disability pension benefits.  He contends that his 
eligibility is derived from his service in the United States Army 
from August 1946 to February 1949 and from the provisions of 
Public Law 95-588.  

This decision addresses only the dispute as to the law and its 
meaning.  As such, the Board never reaches the issue of whether 
the appellant submitted a well-grounded claim.  Rather, the Board 
finds that the law is dispositive of the issue in this case and 
the appellant's claim cannot be granted.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Certified service department records reflect that the appellant 
served in the Philippine Scouts from August 21, 1946 to February 
14, 1949.  The period and type of the appellant's service is not 
in dispute.  

The law authorizes the payment of VA nonservice-connected 
disability pension to a veteran of a war who has the requisite 
service and who is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991).  Improved pension benefits under 
Public Law 95-588 are payable to veterans of a period of war, 
including World War II, because of nonservice-connected 
disability or age.  Basic entitlement exists if a veteran served 
in the active military, naval or air service for 90 days or more 
during a period of war; is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct; meets the net worth requirements under 38 
C.F.R. § 3.274 (1998); and does not have an annual income in 
excess of the applicable maximum annual pension rate specified in 
38 C.F.R. § 3.23 (1998).  38 C.F.R. § 3.3 (1998).





38 C.F.R. § 3.8(a) provides that service in the Philippine Scouts 
(except that described in § 3.8(b)) is included for pension, 
compensation, dependency and indemnity compensation, and burial 
allowance.  38 C.F.R. § 3.8(b) provides that service of persons 
enlisted under section 14, Pub. L. 190, 79th Congress (Act of 
October 6, 1945), is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive were made under the provisions of 
Pub. L. 190 as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Pub. L. 190.  

Under the pertinent laws and regulations, service as a member of 
the Commonwealth Army of the Philippines (Regular Philippine 
Army), including the recognized guerrilla forces while in the 
service of U.S. Armed Forces, is not deemed to be active service 
for VA disability pension benefits.  Likewise, service in the New 
Philippine Scouts under section 14 of Public Law 190, 79th 
Congress (the "Armed Forces Voluntary Recruitment Act of 1945"), 
shall not be deemed to have been active military, naval or air 
service, except for benefits under certain contracts of National 
Service Life Insurance; compensation for service-connected 
disability or death; and dependency or indemnity compensation for 
service-connected death. By law, unlike service in the Regular 
Philippine Scouts or "old" Scouts, such service is not deemed to 
be qualifying service for nonservice-connected disability pension 
benefits.  In addition, service records show that the appellant's 
highest class obtained was Private First Class.  Thus, the 
appellant was not commissioned as an officer during this period.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  



The appellant has not disputed the period of service listed on 
his service separation documents.  The appellant does not contend 
that he served during any other periods.  The law specifically 
excludes such service for purposes of entitlement to nonservice-
connected disability pension benefits.  See Laruan v. Principi, 4 
Vet. App. 100 (1993).  Consequently, the Board finds that there 
is no legal basis on which the appellant's claim can be granted.  
As the law and not the evidence is dispositive on this issue, it 
must be denied because of lack of legal entitlement.  38 U.S.C.A. 
§ 107 (West 1991 & Supp. 1999); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994); 38 C.F.R. § 3.8 (1998).

ORDER

As a matter of law, the claim for nonservice-connected disability 
pension benefits is denied.


		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


